DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,442,984. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant.
Instant Application
U.S. Patent No. 11,442,984
Claim 1:
A computer-implemented method comprising: 

transmitting a first video to be played by a device associated with a merchant user account associated with an online store; and 


subsequent to transmitting the first video: 

detecting an update to configuration data associated with the merchant user account; 

determining, based on the update to the configuration data associated with the merchant user account, a next video recommendation for the merchant user account; and 

causing an indication of the next video recommendation to be displayed on the device; 

wherein the configuration data associated with the merchant user account includes configuration and operation data associated with the online store.
Claim 1:
A computer-implemented method for selecting and presenting a video, comprising: 
transmitting a first video to be played by a device associated with a merchant user account associated with an online store hosted by an e-commerce system; and 

during playback of the first video at the device: 
detecting an update to configuration data associated with the merchant user account; 

determining, based on the update to the configuration data associated with the merchant user account, a next video recommendation for the merchant user account; and 

causing an indication of the next video recommendation to be displayed on the device; 

wherein the configuration data associated with the merchant user account includes configuration and operation data associated with the online store.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements "selecting and presenting a video and the online store is hosted by an e-commerce system." of claims 1-21 of U.S. Patent No. 11,442,984 to arrive at the claims 1-25 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are not limited to tangible embodiments.  In view of Applicant’s disclosure, specification paragraph [0144], the “computer readable medium” is not limited to tangible embodiments, instead being defined as including both tangible embodiments (e.g., “non-transitory”) and intangible embodiments (e.g., “transitory”).  Even though the specification recites “non-transitory computer readable medium” it does not exclude other transitory mediums. As such, the claims are not limited to statutory subject matter and are therefore non-statutory.  Examiner suggests amending the claims to recite “non-transitory computer readable medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 11, 13, 14, 17, 18, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linden et al (US 8,620,767 B2).
	As to claims 1, 13, and 25, Linden teaches A computer-implemented method comprising: transmitting a first video to be played by a device associated with a merchant user account associated with an online store (Linden discloses recommending items (transmitting) through an online merchant, such as books, CDs, and videos, to a user based on monitored user behaviors (e.g., item viewing activities, item purchases, shopping cart activities, etc.). See abstract and column 1, line 24 through column 2, line 50.); and subsequent to transmitting the first video: detecting an update to configuration data associated with the merchant user account (Linden discloses monitoring user behaviors over time (merchant user interests (configuration data) changing/updating over time) in order to provide personalized item recommendations to users (e.g., product recommendations to customers of an online store). See column 2, lines 54-67); determining, based on the update to the configuration data associated with the merchant user account, a next video recommendation for the merchant user account (Linden discloses an instant video recommendation section which allows the user to view a list of recommended videos in column 22, lines 29-47. Linden further discloses that the recommendations are based on user behaviors and those behaviors are updated over time in abstract and column 1, line 24 through column 2, line 50.); and causing an indication of the next video recommendation to be displayed on the device (Linden shows a “more recommendations” button in Figure 6, which when selected by the user presents other related recommendations, which can be refined by the user. See Figure 6 and column 23, line 65 through column 4, line 12); wherein the configuration data associated with the merchant user account includes configuration and operation data associated with the online store (Linden discloses recommending items (transmitting) through an online merchant, such as books, CDs, and videos, to a user based on monitored user behaviors (e.g., item viewing activities, item purchases, shopping cart activities, etc.). See abstract and column 1, line 24 through column 2, line 54.  Linden also discloses real time event monitoring within an online store in column 25, line 47 through column 28, line 67.).
	NOTE: Linden refers to related and recommended items throughout the reference, however, it shall be noted that these items have been defined as including books, CDs, and videos in abstract and column 1, line 24 through column 2, line 50. Therefore, any citations relied upon that recite recommended or related items within an online store, henceforth, shall include videos.
	As to claims 2 and 14, Linden further teaches prior to transmitting the first video, receiving an initial set of configuration and operation data associated with the online store; and determining the first video to be transmitted based on the initial set of configuration and operation data associated with the online store, the first video being related to the online store (Linden discloses generating recommendations for a user, multiple items "known" to be of interest to the user are initially identified (e.g., items currently in the user's shopping cart). For each item of known interest, a pre-generated table that maps items to sets of related items (preferably generated as described above) is accessed to identify a corresponding set of related items. Related items are then selected from the multiple sets of related items to recommend to the user. See column 3, lines 58-66).
	As to claims 5 and 17, Linden further teaches wherein the initial set of configuration and operation data associated with the online store comprises at least one of: a product listing configuration, a marketing campaign configuration, a payment configuration associated with the merchant user account, a sales event associated with the online store, a user account setting associated with the merchant user account, an order fulfilment event associated with the online store, a shipping event associated with the online store, or a display configuration associated of the online store (Linden discloses providing personalized item recommendations to users (e.g., product recommendations to customers of an online store), and/or to provide users with non-personalized lists of related items (e.g., lists of related products on product detail pages) in column 2, lines 64-67.).
	As to claims 6 and 18, Linden further teaches wherein the update to the configuration data associated with the merchant user account comprises an update to the configuration and operation data associated with the online store, and includes at least one of: a product listing add event, a marketing campaign run event, a payment configuration add event, a sales event associated with the online store, a user account setting update associated with the merchant user account, an order fulfilment event, a shipping event, or a modification event associated with a display configuration of the online store (Linden discloses incorporating item viewing histories into the item-to-item mapping process so that relationships can be determined between items for which little or no purchase history data exists (e.g., an obscure product or a newly released product) in column 17, lines 3-53).
As to claims 11 and 23, Linden further teaches wherein the detecting, determining and causing are carried out responsive to transmitting the first video (Linden discloses as products are viewed (must be transmitted in order to be viewed) during a browsing session, recommended/related items are determined based on the user behavior patterns in abstract and column 1, line 24 through column 2, line 50. This clearly suggests that the items are being recommended after the initial items have been viewed.).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 9, 10, 12, 15, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al (US 8,620,767 B2) in view of Katpelly et al (US 2010/0199295 A1).
As to claims 3 and 15, Linden teaches merchant user account associated with an online store (See abstract and column 1, line 24 through column 2, line 50.) but fails to explicitly recite determining a first list of videos to be played for the 
However, Katpelly teaches determining a first list of videos to be played for the (Katpelly discloses while a user watches a main video a user profile is created/updated, which contains preferences and viewing history.  As the main video reaches playback locations, similar video segments are gathered from a video database, based on the user preferences and viewing history and metadata associated with the main video. The similar video segments are displayed to the user, via his or her device, during playback of the main video. (see [0033]-[0048])); and in response to determining the next video recommendation, dynamically updating the first list of videos for the (Katpelly describes dynamically and continuously updating the similar segments depending on the user’s current playback position. (see [0011])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Linden to incorporate the dynamic video segment recommendation based on video playback location as taught by Katpelly for the purpose of providing continuous video segment recommendations to the user (i.e., as the current segment being viewed keeps changing, the recommendations keep changing) (see Katpelly [0010]).
As to claims 9 and 21, Katpelly teaches wherein the indication of the next video recommendation is a link to the next video, and wherein the link is caused to be displayed during the playback of the first video (see [0038]).
As to claims 10, and 22, Katpelly further teaches wherein the link to the next video is automatically generated in real time or near real time based on the configuration data (Katpelly describes dynamically and continuously updating the similar segments depending on the user’s current playback position. (see [0011])) (Katpelly discloses while a user watches a main video a user profile is created/updated, which contains preferences and viewing history.  As the main video reaches playback locations, similar video segments are gathered from a video database, based on the user preferences and viewing history and metadata associated with the main video. The similar video segments are displayed to the user, via his or her device, during playback of the main video. (see [0033]-[0048])).
As to claims 12 and 24, Katpelly further teaches wherein the detecting, determining and causing are carried out responsive to playback of the first video (Katpelly discloses while a user watches a main video a user profile is created/updated, which contains preferences and viewing history.  As the main video reaches playback locations, similar video segments are gathered from a video database, based on the user preferences and viewing history and metadata associated with the main video. The similar video segments are displayed to the user, via his or her device, during playback of the main video. (see [0033]-[0048])).
Claim 4, 7, 8, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al (US 8,620,767 B2) in view of Katpelly et al (US 2010/0199295 A1), and further in view of Webster et al (US 2016/0066040 A1).
As to claims 4 and 16, Linden teaches merchant user account associated with an online store (See abstract and column 1, line 24 through column 2, line 50.) but both Linden and Katpelly fail to explicitly recite dynamically updating the first list of videos comprises at least one of: removing one or more videos from the first list of videos based on the update to the configuration and operation data 
However, Webster teaches dynamically updating the first list of videos comprises at least one of: removing one or more videos from the first list of videos based on the update to the configuration and operation data (Webster describes removing a series from the tracking list which would remove the series from the list of displayed recommended videos. (see [0048] and [0049])); and changing an order of the videos to be played based on the update to the configuration and operation data (Webster describes changing a series ranking which would change the order the series is listed in the displayed recommended videos. (see [0048] and [0049])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Linden and Katpelly to incorporate the user cache associated with account subscriptions of a user as taught by Webster for the purpose of assisting a user of a media client in tracking content and watching next available episodes of tracked content (see Webster [0010]).
As to claims 7 and 19, Webster further teaches prior to detecting the update to the configuration data, causing a message to be displayed on the device, the message requesting a user action to be performed and including a link to perform the user action (Webster discloses sending a request to the user to update/modify watched series list or series ranking); wherein the update to the configuration data comprises a confirmation that the requested user action has been performed (Webster seems to identify the next available episode based on a watch event and/or a tracking list modification in [0051]. This suggest some sort of confirmation of a modification to the tracking list in order to play the next episode.).
As to claims 8 and 20, Linden further teaches wherein the user action comprises at least one of: adding or updating product information associated with the online store; adding or updating user account information; adding or updating payment information associated with the online store; and adding or updating the configuration and operation data associated with the online store (Linden describes adding new products to the online store in column 17, lines 3-53).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161